Per Curiam.
The statute under which relator claims his fees reads as follows: “That whenever any person shall attend any court as a witness in behalf of the people of this State, upon request of the public prosecutor, or upon a subpoena, or by virtue of any recognizance for that purpose, he shall be entitled to the following fees,” etc. 2 How. Stat. § 9064. The relator was in court as an officer in charge of a prisoner, and entitled to receive his fees as such officer. The evident purpose of this stat-’ ute is to compensate a witness to some extent for his loss of time. Most men are engaged in some employment, which they must necessarily leave in obedience to the subpoena of the court. Relator was not subpoenaed as a witness; he had not come as a witness; he had lost no time as a witness. Those who are familiar with criminal trials are aware that the officer making the arrest is frequently sworn as a witness. Is he, under those circumstances, entitled to fees both as an officer and as a witness ? No such rule should be adopted, unless the statute clearly provides it. There is nothing in the statute to indicate it. We think the relator is not entitled to both fees. Com. v. Commissioners of Philadelphia Co., 6 Bin. 397; Board of Commissioners of Montgomery Co. v. Bromley, 108 Ind. 158.
Judgment reversed, and judgment entered for the respondent.